Citation Nr: 1606761	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  05-21 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen the claim for service connection for a skin condition.

3.  Entitlement to service connection for an acquired psychiatric condition, to include PTSD.

4.  Entitlement to service connection for a skin condition.

5.  Entitlement to an initial rating in excess of 30 percent for service-connected bronchial asthma.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran was provided a November 2015 hearing via video teleconference before the undersigned Veterans Law Judge.

Service connection for diabetes mellitus was granted in a June 2011 rating decision, and the Veteran did not submit a notice of disagreement with regards to the assigned rating within one year of that decision.  However; in his August 2014 notice of disagreement to the September 2013 rating decision which denied the claim to reopen service connection for PTSD and a skin condition, he also indicated that he wished to receive a higher evaluation for his service connected diabetes.  The issue of an increased rating for service-connected diabetes has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of service connection for a skin condition and entitlement to an initial rating in excess of 30 percent for service-connected bronchial asthma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 2008, the RO denied a claim for service connection for PTSD.  The Veteran did not appeal this decision and new and material evidence was not received within one year of the rating decision.  Therefore, the decision became final.
 
2.  The evidence associated with the claims file since the November 2008 rating decision supports reopening the claim for PTSD.

3.  In May 2005, the RO denied a claim for service connection for a skin condition.  The Veteran did not appeal this decision and new and material evidence was not received within one year of the rating decision.  Therefore, the decision became final.
 
4.  The evidence associated with the claims file since the May 2005 rating decision supports reopening the claim for a skin condition.

5.  A diagnosis of PTSD is not shown.

6.  An acquired psychiatric disorder is not shown to be related to the Veteran's active duty service.



CONCLUSIONS OF LAW

1.  The November 2008 rating decision which denied a claim for service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2.  The evidence received since the November 2008 rating decision is new and material and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The May 2005 rating decision which denied a claim for service connection for a skin condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
4.  The evidence received since the May 2005 rating decision is new and material and the claim for service connection for a skin condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims Based on New and Material Evidence to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The language of 38 C.F.R. § 3.156(a) creates a low threshold.  The phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The RO denied a claim for service connection for PTSD in November 2008 on the basis that the Veteran's claimed in-service stressor could not be verified.  The Veteran was informed of the decision and his appellate rights, but he did not perfect a timely appeal.  There was also no evidence received that pertained to the claims within one year of the issuance of the decision.  Therefore, the November 2008 rating decision became final.

The evidence received since the November 2008 rating decision includes VA psychiatric examinations which clarify the Veteran's psychiatric diagnoses and provide medical opinions as to the etiology of the disorders.  This evidence is not cumulative and redundant of the evidence previously considered in November 2008.  The Board must also presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence.  

Therefore, this new evidence relates to an unestablished fact necessary to substantiate the claim.  Accordingly, new and material evidence has been presented to reopen the previously denied claim for service connection PTSD.  The appeal is granted to this extent.

The RO denied a claim for service connection for a skin condition in May 2005 on the basis that the Veteran had no current diagnosis of or treatment for a skin condition.  The Veteran was informed of the decision and his appellate rights, but he did not perfect a timely appeal.  There was also no evidence received that pertained to the claims within one year of the issuance of the decision.  Therefore, the May 2005 rating decision became final.

The evidence received since the May 2005 rating decision includes VA treatment records which reflect a current diagnosis of atopic dermatitis and current treatment for skin problems, as well as lay evidence from the Veteran suggesting that his skin condition could be due to his work with sick patients during service.  This evidence is not cumulative and redundant of the evidence previously considered in May 2005.  The Board must also presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence.  

Therefore, this new evidence relates to an unestablished fact necessary to substantiate the claim.  Accordingly, new and material evidence has been presented to reopen the previously denied claim for service connection a skin condition.  The appeal is granted to this extent.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

To establish entitlement to service connection for PTSD there must be: (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for an Acquired Psychiatric Condition, to Include PTSD

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, as a result of his military service.  Specifically, he has related his current psychiatric symptoms to his service in a mortuary processing center.  While his personnel records do not confirm that he worked in a mortuary processing center during service, they do show that one of his listed duty assignments was blacked out.  Additionally, he provided testimony at the November 2015 Board hearing, as well as lay testimony from two friends, M.W. and T.W.L., indicating that he was assigned to the mortuary processing center.  Thus, the Board resolves reasonable doubt in the Veteran's favor on the question of whether the claimed in-service stressor of working in a mortuary processing center occurred.  

Upon VA psychiatric treatment in March 2006, the diagnosis was depressive disorder related to problems with the Veteran's job, financial difficulties, separation from his children, and stress related to school and work.

In October 2007, a VA examiner diagnosed major depressive disorder related to the Veteran's separation from his children.  The examiner noted that the Veteran did not meet the criteria for PTSD.  

The Veteran related his psychiatric symptoms to his military experience during a November 2007 VA treatment visit.  The diagnosis was major depressive disorder and anxiety.  

A VA treatment record of February 2008 provided a diagnosis of adjustment disorder with mixed anxiety and depressed mood.  He became teary-eyed while expressing his feelings and discussing his military experiences.  He also discussed having problems with his current job, which requires him to work around airplanes which can aggravate his asthma.  

The record also contains a February 2008 handwritten note on VA medical center letterhead that has been marked with highlighter and red pen.  It is not clear if the markings were made by the author or another party.  The name of the note's author is illegible, but the title under the signature is "psychiatrist."  The note explains that the Veteran is in treatment for PTSD due to his military service, specifically his work in the mortuary processing center.  The note states that, "these memories plague him in frequent nightmares and flashbacks during the day.  He has emotional lability, difficulty with maintaining any stable work experience.  He clearly would not be able to work regularly.  His disability and unemployability more likely than not stem from his experiences while in the service."  

The Veteran was afforded a VA psychiatric examination in May 2011.  The examiner reviewed the claims file and conducted a clinical evaluation of the Veteran, including taking his lay reports as to the claimed stressful events in service and the current psychiatric symptoms.  The examiner opined that the claimed stressor of working in the mortuary processing center would be sufficient to cause PTSD, but in the Veteran's case, the remaining criteria for a diagnosis of PTSD are not met.  She explained that the Veteran has no symptoms of PTSD other than distressing dreams about service.  He does not meet the avoidance or hyperarousal criteria.  Additionally, the examiner noted that the Veteran has had several negative PTSD screens during VA treatment visits, and stated that, "many individuals experience stressors in their lifetime, but do not go on to develop PTSD.  That is the case with this vet."  The examiner opined that the Veteran does meet the criteria for adjustment disorder with depressed mood, manifested by depressed mood, sleep problems, low energy, tearfulness and irritability.  Based on the Veteran's history and lay reports, the examiner related depression to multiple post-service, situational stressors, including his son's incurable illness, another child living abroad, the unknown whereabouts of another young son who is living with an ex-girlfriend, his strained relationship with his current girlfriend, a law suit at work, and harassment and discrimination at work.  The examiner opined that "his depression and stress is in response to these incidents," not his military service.  The examiner went on to acknowledge the Veteran's report of receiving psychiatric treatment during service.  Although any such records could not be located, the examiner remarked that, "even if this documentation is found, it is opined that it is less likely than not that his depression in-service is related to his current adjustment disorder with depressed mood.  He received treatment in 2007 and 2008 due to his current situational stressors.  There is a 15 to 16-year gap between his treatment during service and the onset of his current adjustment disorder with depressed mood.  There is no evidence of a continuity of symptoms or ongoing treatment.  His current adjustment disorder with depressed mood started in response to situational events and is not related to his military service."

The Board finds that service connection for PTSD is precluded because the evidence does not reflect such a diagnosis; in order for service connection for PTSD to be granted, a current diagnosis of PTSD is required.  38 C.F.R. §§ 3.303, 3.304, 4.125; Brammer, supra.  To the extent that the Veteran is asserting that he has PTSD, the assertion is not competent or probative as to a diagnosis, as the Veteran is not shown to have the requisite expertise to render a diagnosis of PTSD, which requires specialized mental health training.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms).  

The Board further finds that an acquired psychiatric disorder is not related to the Veteran's active duty service.  VA examinations and opinions provided in conjunction with his claim did not provide a medical nexus opinion linking any current psychiatric condition to service.  Rather, the probative medical evidence links the Veteran's current symptoms to events which occurred after service.  Thus, service connection for an acquired psychiatric disorder is not warranted.

The Board acknowledges the February 2008 handwritten note, which provides a diagnosis of PTSD that is related to the Veteran's military service.  However, that note does not discuss the Veteran's post-service situational stressors, nor does it explain whether the Veteran meets the criteria for PTSD under the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  Additionally, the note's author is not clearly identified.  Thus, the Board finds more probative the VA treatment records showing no diagnosis of PTSD, and the May 2011 VA examination which found no nexus between the current psychiatric condition and service.  The May 2011 VA examination is highly probative evidence, as it relied on sufficient facts and data, provided a rationale for the opinion, and contain sound reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Hence, the probative evidence shows that the Veteran does not have PTSD, and his current psychiatric disorder is not related to service.  

The Board acknowledges the Veteran's assertion that he has a psychiatric disorder as a result of his active duty service.  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran lacks the medical training and expertise to provide a complex medical opinion such as diagnosing his psychiatric symptomatology or providing a medical nexus opinion.  See Layno, 6 Vet. App. 465, see also Jandreau, supra.  Indeed, such an opinion requires interpretation of symptoms, knowledge of the mental health field and consideration of the effects of other medical conditions, psychosocial and environmental problems and other levels of functioning.  See The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 37-45 (4th ed. 1994) (describing the multiaxial assessment and explaining that it allows for considerations of mental disorders, general medical conditions, psychosocial and environmental problems that can all contribute to the mental disorder); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  Therefore, the Veteran's mere assertion that his psychiatric symptoms are related to service is insufficient to establish a nexus for service connection purposes. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  Therefore, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran in August 2010 and December 2004, prior to the initial adjudications of the issue on appeal.  The letters informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The undersigned VLJ who conducted the November 2015 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed condition.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1). 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board thus finds that all necessary development has been accomplished. 

VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was afforded a VA medical examination in May 2011 with respect to his claimed psychiatric condition.  The Board finds that the examination is adequate, as the examiner obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The VA examination was thorough and adequate and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.

New and material evidence having been received, the claim for service connection for a skin condition is reopened.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

The Veteran asserts that he has a current skin condition that had its onset in service.  Although service treatment records do not show treatment for any skin condition, the Veteran has suggested that a skin condition developed in service after exposure to medication or during his work in the mortuary processing center, when he was exposed to sick patients.  Post-service treatment records show that he has sought regular care for a skin rash and currently uses medication to control the condition.  During treatment visits, he has consistently stated that the condition had its onset in service.  At the November 2015 Board hearing, he again testified that the condition had its onset in service.  He stated that he didn't know what caused it, but that it may have been a reaction to medication.  He further testified that the condition worsened when his service-connected diabetes worsened.  In light of the Veteran's continued treatment for a skin condition, his consistent reports that such condition had its onset in service, and his implication that a skin condition could be related to service-connected diabetes, the Board finds that a VA examination must be provided.  

The Board remanded the claim for a higher rating for asthma in August 2010 for additional development.  The record reflects that the RO made efforts to obtain the requested documents, but was ultimately unsuccessful.  Specifically, the RO made at least five formal requests for numerical PFT results from November 2004 and
March 2008 from a VA medical center (VAMC), and the VAMC responded by providing copies of the same summaries of those PFTs that were already of record.  Thus, it does not appear that the requested records exist.  However, the Board finds that additional development must be undertaken before this issue may be properly adjudicated.

The Veteran was last afforded a VA examination to assess his asthma in February 2010.  At the November 2015 Board hearing, he testified that his condition has worsened since then, and he now requires regular nebulizer treatments to control his asthma.  VA treatment records indicate that he underwent duoneb treatments in February 2014 and July 2013.  As he indicated in the Board hearing that he uses a nebulizer at home, it is not clear how often such treatments are required.  Additionally, it is not clear whether the duoneb treatment, which consists of ipratropium bromide and albuterol sulfate, contains a systemic corticosteroid.  Thus, the Board finds that the Veteran must be afforded a new VA examination to assist in determining whether he meets the criteria for a higher rating evaluation.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA dermatology examination, conducted by an appropriate medical professional to assist in determining the current nature and etiology of any skin disability.  The examiner should be requested to: 

a.  Indicate by diagnosis all skin disabilities currently shown, and;

b.  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any diagnosed skin disability had its onset in service or is otherwise related to service. 

c.  Next, the examiner should render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any diagnosed skin disability was aggravated by the service-connected diabetes mellitus. 

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached. 

2.  Schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to determine the current nature and severity of service-connected asthma.  The examiner must review the claims file and must note that review in the report.  The examiner should address the following: 

(a)  Set forth all current complaints and findings pertaining to the service-connected asthma. 

(b)  Conduct all necessary tests, to include the following pulmonary function tests (PFTs) conducted post-bronchodilator therapy: (i) Forced Expiratory Volume in one second (FEV-1); (ii) the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC); and (iii) Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)).  If testing is medically contraindicated, the examiner must specifically state that and explain why the testing cannot be accomplished.

(c)  Specify whether the Veteran's asthma is manifested by any of the following: (i) intermittent (at least three times per year) inhalational or oral bronchodilator therapy; (ii) daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication; (iii) at least monthly visits to a physician for required care of exacerbations, or intermittent courses of systemic (oral or parenteral) corticosteroids; or (iv) more than one attack per week with episodes of respiratory failure, or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

(d) State what impact, if any, asthma has on activities of daily living and employability.

3.  Thereafter, readjudicate the issues on appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


